Citation Nr: 0700243	
Decision Date: 01/05/07    Archive Date: 01/17/07

DOCKET NO.  04-13 595	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an initial disability evaluation greater than 
30 percent for post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active service from June 1964 to December 
1964 and from May 1968 to May 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating determination 
of the Winston-Salem Department of Veterans Affairs (VA) 
Regional Office (RO), which granted service connection for 
PTSD and assigned a 30 percent disability evaluation, 
effective June 19, 2003.  


FINDINGS OF FACT

The veteran has deficiencies in most of the areas of work, 
school, family relations, judgment, thinking, and mood 
without total social and occupational impairment.


CONCLUSION OF LAW

The criteria for a 70 percent evaluation for PTSD have been 
met from June 19, 2003.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 3.321(b)(1), 4.7, 4.130, Diagnostic Code 9411 
(2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126; 38 C.F.R §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2006).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); C.F.R. § 3.159(b)(1) (2006).  VCAA notice should 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Once service connection is established further VCAA notice as 
to downstream issues, such as the initial evaluation of the 
disability, is not ordinarily required.  Dingess v. 
Nicholson, 19 Vet. App. 473, 490-493 (2006).

The RO did send the veteran a VCAA notice letter in October 
2003.  The letter informed the veteran of the information and 
evidence necessary to substantiate the claim.  The letter 
also told the veteran what types of evidence VA would 
undertake to obtain and what evidence the veteran was 
responsible for obtaining.  The letter notified the veteran 
he should submit any evidence showing that his disability had 
gotten worse, and thereby informed him of the need to submit 
any pertinent medical or service medical records in his 
possession.

The United States Court of Appeals for Veterans Claims 
(Court) also held in Dingess that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  Dingess 
v. Nicholson, 19 Vet. App. at 486. 

The veteran was provided with notice of what type of 
information and evidence was needed to substantiate his 
claim; however, he was not provided with notice of the type 
of evidence necessary to establish an effective date for the 
disability on appeal.  The Board is granting a higher rating 
effective from the date of service connection, and an earlier 
effective date would not be legally possible.  38 U.S.C.A. 
§ 5110 (West 2000 & Supp. 2006); 38 C.F.R. § 3.400 (2006).  
Thus, lack of effective date notice could not be prejudicial 
to the veteran.  

VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  Here some of the notice was provided after the 
initial denial, but the deficiency in the timing of the 
notice was remedied by readjudication of the claim after 
provision of the notice.  Mayfield v. Nicholson, 444 F.3d 
1328 (2006).

Furthermore, the Board finds that there has been compliance 
with the duty to assist requirements of the VCAA.  

All available service medical and VA treatment records have 
been obtained.  

The veteran reported at his September 2003 VA examination 
that he had been receiving treatment at the Durham Mental 
Health Center until approximately six months earlier.  
Records of this treatment have not been obtained.  The VCAA 
only requires VA to obtain records from non-VA or military 
sources, which the veteran has authorized VA to obtain.  The 
veteran has not submitted authorization for VA to obtain the 
Durham Mental Health Center records.  Moreover, those records 
pertain to the period prior to the effective date of service 
connection.

The veteran was also afforded a VA examination and there is 
no evidence of a change in the disability since that 
examination.

PTSD

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Schedule), 38 
C.F.R. Part 4 (2006).  The percentage ratings contained in 
the Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2006).  In determining the disability evaluation, VA has a 
duty to acknowledge and consider all regulations that are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified. Findings sufficiently characteristic to identify 
the disease and the disability there from, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21 
(2006). 

PTSD is evaluated under 38 C.F.R. § 4.130, Diagnostic Code 
9411.  Under Diagnostic Code 9411, a 30 percent evaluation is 
be assigned for occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks, 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).

A 50 percent evaluation is assigned for occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent evaluation is assigned for occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.

The criteria for a 70 percent rating are met if there are 
deficiencies in most of the areas of work, school, family 
relations, judgment, thinking, and mood.  Bowling v. 
Principi, 15 Vet. App. 1, 11-14 (2001).

A 100 percent evaluation is assigned for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name. 38 C.F.R. § 4.130, Diagnostic Code 
9411.

The only criteria for a total disability rating for any 
disability rated in accordance with the VA General Rating 
Formula for Mental Disorders are total occupational and 
social impairment.  Sellers v. Principi, 372 F.3d 1318, 1324 
(Fed. Cir. 2004) 

The Global Assessment of Function (GAF) is a scale reflecting 
the "psychological, social, and occupational functioning in a 
hypothetical continuum of mental health-illness."  DIAGNOSTIC 
AND STATISTICAL MANUAL OF MENTAL DISORDERS, FOURTH ED, 
American Psychiatric Association (1994) (DSM-IV), p.32; 38 
C.F.R. §§ 4.125(a), 4.130 (2002).  GAF scores ranging between 
61 to 70 reflect some mild symptoms (e.g., depressed mood and 
mild insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, and 
has some meaningful interpersonal relationships.  Scores 
ranging from 51 to 60 reflect moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  Scores ranging from 41 to 50 reflect serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).  A GAF score of between 31 and 40 
contemplates some impairment in reality testing or 
communication (e.g., speech at times illogical, obscure, or 
irrelevant) or major impairment in several areas, such as 
work or school, family relations, judgment, thinking, or mood 
(e.g., depressed man avoids friends, neglects family, and is 
unable to work).  A score from 21 to 30 is indicative of 
behavior which is considerably influenced by delusions or 
hallucinations or serious impairment in communication or 
judgment or inability to function in almost all areas.  A 
score of 11 to 20 denotes some danger of hurting one's self 
or others (e.g., suicide attempts without clear expectation 
of death; frequently violent; manic excitement) or 
occasionally fails to maintain minimal personal hygiene 
(e.g., smears feces) or gross impairment in communication (e. 
g., largely incoherent or mute).  See Carpenter v. Brown, 8 
Vet. App. 240, 242 (1995).  

The Board notes that in Fenderson v. West, 12 Vet. App. 119 
(1999), the Court discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.  Fenderson at 126-28.

In support of his claim the veteran submitted a June 2003 
report from J. Lindgren, M.D.  Dr. Lindgren noted that since 
his return from Vietnam, the veteran had experienced chronic 
PTSD symptoms.  These symptoms included daily intrusive 
thoughts, frequent flashbacks, distress at exposure to 
triggers which reminded him of past trauma, avoidance of 
certain conversations or topics, anhedonia, detachment from 
others, restricted affect, chronic sleep disturbance, 
irritability, concentration and memory problems, and 
hypervigilance.  

The veteran stated that he had "a short fuse" and that he 
had difficulty with irritability and anger.  The veteran 
noted restless sleep every night.  He also reported severe 
memory problems to the point that he had difficulty 
formulating his thoughts or concentrating at times.  The 
veteran also had difficulty choosing words or communicating 
his point.  He often became lost when driving.  The veteran 
further noted having depressive symptoms, including a 
depressed mood, crying spells, and thoughts of death and 
suicide.  

The veteran also reported very frequent visual and auditory 
hallucinations and vague paranoia.  He stated that he would 
hear his name called or see shadows or figures in his 
peripheral vision very frequently, as often as three to four 
times per week.  He also noted having severe substance abuse 
problems for many years following his return from Vietnam, 
with sobriety over the past several years.  The veteran was 
divorced and lived in a substance abuse recovery home.  He 
built bookcases.  He preferred to be by himself and described 
himself as a loner.  He interacted very little with friends 
or acquaintances.  

Mental status examination revealed that the veteran was 
cooperative.  He was soft spoken.  He reported being 
depressed and having an anxious mood.  His affect was 
congruent and his thought process was linear.  There were no 
hallucinations or delusions during the interview.  There was 
also no current homicidal or suicidal ideation.  Cognition 
was grossly intact and the veteran was oriented and had 
judgement and insight.  

Dr. Lindgren rendered Axis I diagnoses of PTSD, chronic; 
dysthymia, chronic; and history of substance abuse.  He 
assigned a GAF score of 30.  He noted that because of his 
PTSD, the veteran was unable to sustain social relationships.  
He was also unable to sustain work relationships.  He 
considered the veteran to be permanently and totally disabled 
and unemployable.  

At a September 2003 VA examination, the veteran reported 
having problems for 33 years.  He complained of poor sleep 
and that he could not get along with other people.  He noted 
nightmares, and reported waking up and being nervous and 
sweaty, although he had no recollection about what he had 
dreamed about.  The veteran noted having flashbacks two to 
three times per week and intrusive thoughts.  He indicated 
that he startled easily and was hypervigilant.  He also 
reported being uncomfortable in crowds.  He had had no 
suicide attempts and no panic attacks.  

The veteran reported that he had been in for drug and alcohol 
rehabilitation 13 or 14 times, the last time being four years 
ago.  He stated that he had been clean and sober for the past 
four years.  

The veteran indicated that he had been treated for depression 
in the 1990's on an inpatient basis at the Durham VA Medical 
Center.  He reported seeing a therapist at the Durham Mental 
Health Center until about six months ago when he stopped 
going.  He was taking no current psychotropic medications.  

The veteran worked in a furniture company sanding wood.  He 
had been employed there for years.  He lived by himself and 
did his own cooking and cleaning.  He had no friends.  He 
watched TV and would go to church.  The veteran was married 
once and divorced.  He had two children, with whom he was 
close.   The examiner noted that the veteran had limited 
recreational and leisure pursuits.  

Mental status examination revealed that he was an alert and 
cooperative individual who was casually but neatly dressed.  
He answered questions and volunteered information.  There 
were no loose associations or flight of ideas.  There were no 
bizarre motor movements or tics.  The veteran's mood was 
subdued but he was cooperative and friendly.  His affect was 
appropriate.  The veteran reported having flashbacks and 
intrusive thoughts.  There was no homicidal or suicidal 
ideation.  There were no delusions, hallucinations, ideas of 
reference or suspiciousness.  The veteran was oriented times 
three.  His memory, both remote and recent, was good.  
Insight and judgement appeared to be adequate as was 
intellectual capacity.  

The examiner noted that the veteran had flashbacks and 
intrusive thoughts.  The veteran did not talk about his 
Vietnam experiences.  He noted that the veteran had lost 
interest in social activities and was detached and estranged 
from others.  He had sleep disturbance and was hypervigilant 
and easily startled.  These problems were noted to have 
interfered with work and social activities and caused 
distress.  

The examiner rendered a diagnosis of PTSD.  He noted that the 
veteran had impaired personal relationships and difficulty in 
establishing and maintaining relationships.  He assigned a 
GAF score of 53 but indicated that the veteran had a serious 
impairment of social interaction.  

Both the private and VA physicians have noted that the 
veteran has deficiencies in the area of work and mood (as 
shown by the reports of depression).  The veteran's divorce 
and his isolated life-style are indicative of impairments in 
family relationships.  The veteran has not attempted 
schooling, and there is no reported impairment in this area.  
Neither examiner reported impairments in the area of 
judgment.

The private physician reported a history of cognitive 
impairment, memory loss, and hallucinations that could be 
indicative of impairment in the area of thinking; while the 
VA examiner found no impairment in this area. 

The veteran has impairment in at least three of the six areas 
contained in the criteria for a 70 percent rating.  It is 
unclear whether there is impairment one area-thinking; and 
no evidence as to one of the areas-schooling. 

In accordance with 38 C.F.R. § 4.7, where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating.  The Board 
finds that the criteria for a 70 percent disability 
evaluation are more closely approximated.

While the private physician opined that the veteran was 
totally disabled and unemployable, he did not mention the 
veteran's employment history.  The undisputed evidence is 
that the veteran has been employed at the same job for a 
number of years.  Given that he is gainfully employed total 
occupational impairment is not demonstrated.  Total 
occupational impairment has also not bee demonstrated given 
that the veteran maintains relationships with his children 
and attends church.  The preponderance of the evidence is 
against the grant of an evaluation in excess of 70 percent.  
38 C.F.R. §§ 4.7, 4.21 (2006).

The potential application of various provisions of Title 38 
of the Code of Federal Regulations has also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of regular rating schedule standards."  38 C.F.R. 
§ 3.321(b)(1).  In this regard, the Board finds that there 
has been no showing by the veteran that the service-connected 
disorder has resulted in frequent periods of hospitalization.  
Moreover, the veteran is employed as a sander at a furniture 
store on a full-time basis.  In the absence of such factors, 
the Board finds that the criteria for submission for 
assignment of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 
337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

For these reasons the Board finds that the preponderance of 
the evidence is against an evaluation in excess of 70 
percent.  38 U.S.C.A. § 5107(b) (West 2002).


ORDER

An initial evaluation of 70 percent is granted for PTSD 
effective June 19, 2003.




____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


